Citation Nr: 0423268	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  94-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased original evaluation for a 
right knee disability based on laxity, currently rated as 10 
percent disabling.

2.  Entitlement to an increased separate original evaluation 
for arthritis of the right knee, currently rated as 10 
percent disabling.

3.  Entitlement to an increased original evaluation for a 
left knee disability based on laxity, currently rated as 10 
percent disabling.

4.  Entitlement to an increased separate original evaluation 
for arthritis of the left knee in excess of 10 percent 
disabling, prior to September 6, 2002.

5.  Entitlement to an increased separate evaluation for 
arthritis of the left knee in excess of 20 percent disabling, 
since September 6, 2002.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) dated in April 1992 and April 1997, and 
a rating decision of the Portland, Oregon, RO dated in March 
2001.

The veteran testified at a hearing before a hearing officer 
in September 1993 and a copy of the transcript of that 
hearing has been associated with the record on appeal.

The Board remanded the case in November 1996 and October 1997 
for additional development.  

In an October 2002 decision the Board granted a 20 percent 
evaluation for arthritis of the left knee from September 6, 
2002, and denied the remainder of the veteran's claims.  The 
veteran appealed, and in December 2003, the Court vacated 
those parts of the Board's October 2002 decision that denied 
entitlement to: an increased original evaluation in excess of 
10 percent for a right knee disability based on laxity; an 
increased separate original evaluation in excess of 10 
percent for arthritis of the right knee; an increased 
original evaluation in excess of 10 percent for a left knee 
disability based on laxity; an increased separate original 
evaluation for arthritis of the left knee in excess of 10 
percent disabling, prior to September 6, 2002; an increased 
separate evaluation for arthritis of the left knee in excess 
of 20 percent disabling, since September 6, 2002; and TDIU, 
and remanded the case to the Board for readjudication in 
accordance with the Joint Motion for Remand.

The issues of entitlement to: an increased original 
evaluation in excess of 10 percent for a right knee 
disability based on laxity; an increased separate original 
evaluation in excess of 10 percent for arthritis of the right 
knee; an increased original evaluation in excess of 10 
percent for a left knee disability based on laxity; an 
increased separate evaluation for arthritis of the left knee 
in excess of 20 percent disabling, since September 6, 2002; 
and TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for an increased separate original 
evaluation for arthritis of the left knee in excess of 10 
percent disabling, prior to September 6, 2002, has been 
developed

2.  Prior to September 6, 2002, X-ray evidence showed 
arthritis of the left knee with pain on exertion and motion 
of the knee; prior to September 6, 2002, range of motion of 
the left knee was flexion to at least 90 degrees and 
extension to at least 0 degrees; left knee pain did not 
functionally limit the veteran's activities more than that 
contemplated by a minimal compensable rating prior to 
September 6, 2002.




CONCLUSION OF LAW

Prior to September 6, 2002, the criteria for an evaluation 
greater than 10 percent for arthritis of the left knee were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59. 4.71a, Diagnostic Codes 5003, 5260, 5261 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The revised notice requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003), VA's regulations implementing 
amended section 5103(a), apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's enactment, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date and (2) that the status and 
regulation provide that, before an initial unfavorable AOJ 
decision is issued on a claim, a service-connection claimant 
must be given notice in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the April 1997 and February 2000 
rating decisions, and the May 1997, July 1997, and March 2001 
Supplemental Statements of the Case (SSOCs) of the 
requirements for establishing an increased initial evaluation 
for left knee arthritis.  The veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim for that benefit.  In an August 2002 
letter, the RO informed the veteran of the provisions of the 
VCAA as well as the type of evidence necessary to 
substantiate his claim for an increased initial evaluation, 
and informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  

In this case, VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim.  On 
review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there 
is no "adverse determination" for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, deciding the appeal at this 
time would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
regard, VA sent the appellant a letter dated in August 2002 
that requested additional evidence.  This letter notified the 
veteran of the type of evidence necessary to substantiate the 
claim.  This letter specifically informed the veteran that 
evidence was needed showing the extent of his bilateral knee 
disability including loss of range of motion.  The RO 
gathered the veteran's service medical records, VA outpatient 
treatment notes, and private physician treatment notes 
identified by the veteran, and provided the veteran with VA 
examinations in January 1992, March 1997, February 1998, and 
November 2001.  The veteran also submitted examination 
reports from his private physician.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

A current examination would not aid the Board in evaluating 
the degree of left knee arthritis for the period prior to 
September 6, 2002.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist and that under the 
circumstances of this case, an additional remand on the issue 
of entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee prior to September 6, 2002, would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran initially filed for service connection for his 
knee disabilities in 1991.  He was initially denied service 
connection, he appealed that decision and after a remand from 
the Board, service connection was granted in April 1997 
effective October 23, 1991.  The veteran continued to 
disagree with the percent of disability assigned and again 
appealed to the Board.  After a second remand, the veteran's 
disability evaluation was increased to 20 percent for each 
knee.  The Board's October 2002 decision granted a 20 percent 
evaluation for arthritis of the left knee effective from 
September 6, 2002.  The Board is now addressing the issue of 
entitlement to an evaluation in excess of 10 percent for left 
knee arthritis prior to September 6, 2002.

X-rays taken in October 1991 indicated narrowing of the 
medial compartment of the knee joints bilaterally and small 
spurs along the tibial spines.  There was no joint effusion, 
fracture, dislocation, or radiopaque loose bodies.  The 
impression was degenerative osteoarthritis bilaterally, with 
mild patellofemoral joint narrowing on the right.

A report from the veteran's private physician, W.E.W., M.D., 
dated in April 1994 indicated that the veteran had limited 
range of motion of both knees, especially on the left.  
Flexion was limited to 90 degrees in the left knee.  Dr. W. 
noted some mild crepitus in moving both knees.

The veteran underwent left knee surgery in December 1995.  
The RO assigned a 100% convalescence rating from the date of 
surgery until February 1, 1996.  At the time of the surgery 
X-rays showed that he had moderate degenerative changes of 
the left knee with 1-2 millimeters of medial joint space 
remaining.

The veteran underwent another VA examination in March 1997.  
He indicated that it was difficult for him to sit, or climb 
stairs, and that his knees hurt him when he was squatting or 
kneeling.  The examiner noted that the left knee showed good 
stability since the 1995 surgery.  The exam revealed no 
tenderness over the knee and both knees had a full range of 
motion.  There was bilateral crepitus.  There was no 
instability on anterior or posterior drawer test or Lachman's 
test.  There was no effusion.

A report of examination by R.M.S., M.D., dated in November 
1997 indicated that the veteran had good posture with a 
slightly altered tibiofemoral angle.  Flexion was to 125 
degrees on the left.  Extension was lacking a few degrees on 
the left.  Dr. S. noted no significant effusion or 
instability.  There was some tenderness bilaterally and 
considerable coarse crepitus bilaterally.  Dr. S. noted that 
this represented 30 percent disability of the left knee based 
on the AMA Guides to the Evaluation of Permanent Impairment.

Treatment notes from B.H.C.R.S. dated in June 1997 indicated 
that the veteran was seen regarding complaints of pain in his 
knees.  The examiner noted that the veteran played 
racquetball 5 days a week and that the left knee looked 
normal.  There was no evidence of effusion.  The range of 
motion of the left knee was full.  There was no tenderness.  
The examiner diagnosed chronic left knee pain but given the 
veteran's activity level he was unwilling to designate him as 
disabled.

The veteran underwent a third VA examination in February 
1998.  He complained of some knee aching bilaterally when 
walking or climbing stairs.  There was no swelling or 
locking.  The veteran had a normal gait and could walk on 
toes and heels.  He could do partial deep knee bends.  The 
examiner noted no atrophy and no evidence of swelling or 
synovitis.  Range of motion was 0 to 135 degrees in the left 
knee.  There were no flexion contractures evident.  There was 
some evidence of medial collateral laxity and there was 
crepitus on movement.  X-rays from March 1997 showed moderate 
joint space narrowing indicative of medial compartment left 
knee osteoarthritis.  There were no visible manifestations of 
pain on movement of joints.  There was no objective of 
functional loss due to pain.  The examiner described fairly 
significant osteoarthritis of the left knee.

VA outpatient treatment notes dated from October 1999 to 
November 1999 reveal the veteran's complaints of knee pain, 
but no locking.  The veteran indicated that he could walk a 
mile or two almost daily.  There was no significant swelling.  
There was a good range of motion on both knees.  There was 
some medial collateral and lateral collateral ligament laxity 
bilaterally with no effusions.  The veteran said that he 
played racquetball almost daily and that he taught 
racquetball at a local college.

The veteran's private physician, J.I., M.D., examined him in 
May 2001.  She noted that the veteran had a normal gait with 
his right knee looking straight and his left knee looking a 
little valgus.  The veteran was able to jog in place and hop, 
but he could not squat.  The left knee had some valgus with 
tenderness along the medial joint line and palpable 
osteophytes in this region.  There was no effusion in the 
left knee.  The left knee joint felt stable.  The left knee 
lacked flexion at around 90 degrees.  X-rays were consistent 
with severe osteoarthritis of the left knee.  Dr. I. noted 
that the range of motion of the knees was not that limited.

The veteran underwent a fourth VA examination in November 
2001.  He complained of pain, stiffness, laxity, and loss of 
endurance.  The veteran stated that he had flare-ups on a 
weekly basis that required decreased activity for several 
days afterwards.  The veteran denied any effusions.  The 
veteran stated that he could not kneel or squat and has pain 
on activity with crepitus and grinding in his knee.  He did 
complain of his left knee locking and giving out several 
times over the years.  The examiner noted a normal gait for 
the veteran with a valgus deformity of the left knee.  The 
veteran was unable to squat.  There was no subluxation or 
dislocation of the patella or instability of the patella.  
There was positive patellofemoral compression test left 
greater than the right.  There was pain on McMurray's test 
bilaterally and bilateral tenderness of the joint line.  Left 
knee flexion was 0 to 90 degrees and left knee extension was 
to 0 degrees.  X-rays indicated moderate to severe 
degenerative joint disease of the left knee.

Dr. I. again examined the veteran in September 2002.  The 
left knee range of motion was 12 to 110 degrees lacking 17 
degrees of extension and lacking 25 degrees of flexion.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees, 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  

The veteran had flexion of the left knee limited to 90 
degrees by examination of Dr. W. in April 1994.  The March 
1997 VA examination showed a full range of motion of both 
knees (this was after the December 1995 surgery).  Dr. S.'s 
report of November 1997 indicated flexion to 125 degrees in 
the left knee.  The VA examination in February 1998 indicated 
flexion to 135 degrees in the left knee.  Dr. I.'s 
examination of May 2001 indicated a lack of flexion around 90 
degrees for the veteran's left knee and the November 2001 VA 
examination also found a lack of flexion at around 90 
degrees.  The Board finds that overall, the evidence suggests 
that the veteran had a loss of range of motion of the left 
knee which limited his flexion of the left knee to 
approximately 90 degrees.  This limitation of motion was not 
sufficient to warrant even a 0 percent rating under DC 5260 
which requires limitation of flexion to 60 degrees or less.  
38 C.F.R. § 4.71a, DC 5260 (2003).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
On all the VA examinations and on Dr. S.'s examination 
extension was to 0 degrees bilaterally.  The only examination 
that shows a limitation of extension is the September 2002 
report from Dr. I. that indicated a lack of 17 degrees of 
extension of the left knee, and this measurement of 17 
degrees includes a 5 degree loss of hyperextension which is 
not relevant for VA rating purposes.  The report from Dr. I 
demonstrated that in September 2002, when measured from 0, 
the veteran had a 12 degree loss of extension of the left 
knee.  

The Board's grant of a 20 percent evaluation for arthritis of 
the left knee from September 6, 2002, was based on the report 
by Dr. I. that noted limitation of extension to 12 degrees, 
which fell between the criteria for a 10 percent and 20 
percent evaluation under DC 5261.  Id.  There was no 
limitation of extension noted prior to the September 6, 2002 
report by Dr. I., thus there is no basis for an evaluation in 
excess of 10 percent for left knee arthritis on this basis 
prior to that date.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left knee joint prior to September 6, 2002.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the 
veteran consistently complained of pain in both knees, and 
the November 2001 VA examination found pain on McMurray's 
test bilaterally.  The veteran was unable to kneel or squat 
due to pain in his knees.  However, there was no showing of 
significant atrophy, weakness, deformity, swelling or other 
objective indicia reflecting significant function loss.  The 
veteran retained relatively good motion of the left knee, and 
in 1999 he still walked a mile or two most days and played 
racquetball 5 days a week.  The Board finds that his pain did 
not functionally limit his activities more than that 
contemplated by a 10 percent disability rating for the left 
knee prior to September 6, 2002.

There was no evidence of ankylosis of either knee prior to 
September 6, 2002.  Consequently, Diagnostic Code 5256 is not 
for application.  There was also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2003).  

The Board notes that the veteran has cited Dr. S.'s opinion 
that the left knee was 30 percent disabled.  Dr. S. did not 
base his opinion on the VA Schedule for Rating Disabilities 
and the criteria contained in the Schedule for Rating 
Disabilities are what the Board must apply under the law.

In conclusion, the Board finds that the evidence does not 
support an evaluation in excess of 10 percent for left knee 
arthritis at any time prior to September 6, 2002.  See 
Fenderson, supra.

ORDER

An evaluation in excess of 10 percent for arthritis of the 
left knee prior to September 6, 2002, is denied.


REMAND

According to the Joint Motion for Remand which was approved 
by the Court, the parties agreed that the veteran should be 
afforded another VA examination in order to identify the 
current severity of his service-connected left and right knee 
disabilities, and for the examiner to express an opinion as 
to whether pain could significantly limit functional ability 
during flare-ups or with repeated use of the knees over a 
period of time. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to identify all 
current left and right knee 
symptomatology and all current left and 
right knee impairment.  The claims folder 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
veteran's ranges of left and right knee 
motion must be measured with a goniometer 
and any limitation must be reported in 
degrees.  The point in the range of left 
and right knee motion where pain begins 
must be accurately measured and reported.  
The examiner should specify any 
functional loss due to pain or weakness, 
and document all objective evidence of 
those symptoms.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  The examiner should 
also document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  All 
information regarding any subluxation, 
lateral instability, or other impairment 
of the knees should be reported.  The 
impact of the veteran's left and right 
knee disability upon his ability to 
obtain and retain gainful employment 
should be described, as well.  The 
complete rationale for all opinions 
expressed should be fully explained.

2.  Following the above, the RO should 
again review the record and readjudicate 
the veteran's claims for:  an increased 
original evaluation in excess of 10 
percent for a right knee disability based 
on laxity; an increased separate original 
evaluation in excess of 10 percent for 
arthritis of the right knee; an increased 
original evaluation in excess of 10 
percent for a left knee disability based 
on laxity; an increased separate 
evaluation for arthritis of the left knee 
in excess of 20 percent disabling, since 
September 6, 2002; and TDIU.  If a 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



